This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 33,485

 5 LUIS ABEYTA,

 6          Defendant-Appellant,

 7 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
 8 J.C. Robinson, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Nicole S. Murray, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Defendant appeals from a district court judgment and sentence entered after he

19 was found guilty of three counts of aggravated assault (deadly weapon), and one count

20 of unlawful carrying of a deadly weapon. We issued a second calendar notice
 1 proposing to affirm. Defendant has responded with a memorandum in opposition. We

 2 affirm.

 3   {2}   Issue 1: Defendant’s original docketing statement raised the issue of whether

 4 the district court improperly imposed fees as a part of his sentence, because the court

 5 did not take into account Defendant’s indigency. [DS 2] The judgment states that the

 6 payment of these fees is to be directed by Defendant’s parole officer. [RP 161]

 7 Pursuant to NMSA 1978, Section 31-12-3(C) (1993), when a defendant is called upon

 8 to pay these fees, they may at that time raise the inability to pay as a defense - the

 9 failure to pay must be wilful. As such, the issue is not ripe, because there is no

10 indication that a demand for payment of these fees has been made, or that Defendant

11 will not be excused of his obligation in whole or in part as a result of his indigency,

12 or that Defendant will be given the opportunity to participate in community service

13 in lieu of the payments. See NMSA 1978, § 31-12-3(A) (1993); New Energy

14 Economy, Inc. v. Shoobridge, 2010-NMSC-049, ¶ 18, 149 N.M. 42, 243 P.3d 746

15 (“The mere possibility or even probability that a person may be adversely affected in

16 the future by official acts fails to satisfy the actual controversy requirement.”

17 (alteration, internal quotation marks, and citation omitted)).

18   {3}   Issue 2: Defendant’s supplemental docketing statement challenged the district

19 court’s ruling denying his motion to reduce sentence. [SDS 3] Defendant’s motion



                                              2
 1 argued that his post-arrest conduct weighed in favor of a reduced sentence, including

 2 running his sentences concurrently instead of consecutively. [SDS 2-3] We review the

 3 district court's sentencing for abuse of discretion. See State v. Bonilla, 2000-NMSC-

 4 037, ¶ 6, 130 N.M. 1, 15 P.3d 491. “Judicial discretion is abused if the action taken

 5 by the trial court is arbitrary or capricious. . . . Such abuse of discretion will not be

 6 presumed; it must be affirmatively established.” Id. (internal quotation marks and

 7 citation omitted). Because the decision to reduce a sentence is a matter within the

 8 sound discretion of the district court, and there are no legal defects here such as failure

 9 to award pre-sentence confinement credit or double jeopardy concerns, we defer to the

10 district court’s discretion. See State v. Follis, 1970-NMCA-083, ¶ 8, 81 N.M. 690, 472

11 P.2d 655 (“The suspension or deferment of a sentence is not a matter of right but is

12 an act of clemency within the [district] court’s discretion.”); see also State v. Allen,

13 2000-NMSC-002, ¶ 91, 128 N.M. 482, 994 P.2d 728 (stating that “whether multiple

14 sentences for multiple offenses run concurrently or consecutively is a matter resting

15 in the sound discretion of the trial court”).

16   {3}   For the reasons discussed above, we affirm.

17   {4}   IT IS SO ORDERED.


18
19                                           M. MONICA ZAMORA, Judge



                                                3
1 WE CONCUR:


2
3 MICHAEL D. BUSTAMANTE, Judge


4
5 CYNTHIA A. FRY, Judge




                                 4